               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREY VOROBYEV,                               :
As Admin. to the Estate of Ivan                :      Civil No. 3:20-CV-1384
Vorobyev, deceased,                            :
                                               :
       Plaintiff                               :
                                               :      (Magistrate Judge Carlson)
       v.                                      :
                                               :
BLOOMSBURG UNIV. OF                            :
PENNSYLVANIA, et al.,                          :
                                               :
       Defendants                              :

                                       ORDER

       AND NOW, this 25th day of May 2021, for the reasons outlined in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT the

defendants’ motion to dismiss (Doc. 7) is GRANTED, and the plaintiff’s complaint

is dismissed without prejudice to the litigation of the plaintiff’s state law tort claims

in state court.



                                                      S/ Martin C. Carlson
                                                      Martin C. Carlson
                                                      United States Magistrate Judge
